
	
		I
		111th CONGRESS
		1st Session
		H. R. 2724
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Holt (for
			 himself, Mr. Inslee, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to establish
		  national transportation objectives and performance targets for the purpose of
		  assessing progress toward meeting national transportation
		  objectives.
	
	
		1.Short titleThis Act may be cited as the
			 National Transportation Objectives Act
			 of 2009.
		2.Establishment of
			 national transportation objectives and performance targets
			(a)In
			 generalChapter 3 of title
			 49, United States Code, in amended:
				(1)by redesignating
			 sections 304 through 309 as sections 307 through 312;
				(2)by redesignating
			 sections 303 and 303a as sections 305 and 306, respectively; and
				(3)by inserting after
			 section 302, the following:
					
						303.National
				transportation objectives and performance targets
							(a)Statement of
				purposeThe purpose of this section is to establish national
				transportation objectives to provide a 21st century vision for the national
				surface transportation system and national transportation performance targets
				to ensure that transportation investments result in a national surface
				transportation system that meets the needs of the 21st century.
							(b)National
				transportation objectivesThe national transportation objectives
				are established and prioritized, as follows:
								(1)Promote energy
				efficiency and achieve energy security.
								(2)Ensure
				environmental protection, restore climate stability, and resolve persistent
				environmental justice issues.
								(3)Improve economic
				competitiveness, system efficiency, and workplace development
				opportunities.
								(4)Ensure safety for
				all transportation users and improved public health outcomes.
								(5)Improve
				transportation system conditions and connectivity.
								(6)Provide equal and
				equitable access to transportation options in urban, suburban, and rural
				communities.
								(c)National
				transportation performance targetsThe national transportation
				performance targets are established for the purpose of assessing progress in
				the 20-year period beginning the day after the date of enactment of the
				National Transportation Objectives Act of 2009 toward meeting the national
				transportation objectives, as follows:
								(1)Reduce per capita
				vehicle miles traveled by 16 percent.
								(2)Triple walking,
				biking, and public transportation usage.
								(3)Reduce
				transportation-generated carbon dioxide level by 40 percent.
								(4)Reduce delay per
				capita by 10 percent.
								(5)Increase
				proportion of freight transportation provided by railroad and intermodal
				services by 20 percent.
								(6)Achieve 0 percent
				population exposure to at-risk levels of air pollution.
								(7)Improve public
				safety and lower congestion costs by reducing traffic crashes by 50
				percent.
								(8)Increase share of
				major highways, regional transit fleets and facilities, and
				bicycling/pedestrian infrastructure in good state of repair condition by 20
				percent.
								(9)Reduce average
				household combined housing plus transportation costs by 25 percent, using 2000
				as a base year.
								(10)Increase by 50
				percent the number of essential destinations (work and non-work) accessible
				within 30 minutes by public transportation or 15 minutes by walking, for
				low-income, senior, and disabled populations.
								(d)Development of
				baseline levelsNot later than one year after the date of
				enactment of the National Transportation Objectives Act of 2009, the Secretary
				of Transportation shall develop baseline levels for the national transportation
				performance targets established by this section and determine appropriate
				methods of data collection to assess success in meeting such performance
				targets.
							(e)RequirementsThe Secretary, consistent with the plan
				developed under section 304 and notwithstanding any other provision of law in
				effect as of the date of enactment of the National Transportation Objectives
				Act of 2009, shall—
								(1)develop appropriate
				data collections systems for each Federal surface transportation program in
				order to evaluate:
									(A)whether such
				programs are consistent with the policy, objectives, and performance targets
				established by this section; and
									(B)how effective such
				programs are in contributing to the achievement of the policy, objectives, and
				performance targets established by this section;
									(2)using the criteria
				developed under paragraph (1), annually evaluate each such program and provide
				the results to the public;
								(3)based on the
				evaluation performed under paragraph (2), make any necessary changes or
				improvements to such programs to ensure such consistency and effectiveness;
								(4)align the
				availability and award of Federal surface transportation funding to meet the
				policy, objectives, and performance targets established by this section,
				consistent with the evaluation performed under paragraph (2);
								(5)carry out this
				section in a manner that is consistent with sections 302, 5503, 10101, and
				13101 of this title and section 101 of title 23 to the extent that such
				sections do not conflict with the policy, objectives, and performance targets
				established by this section;
								(6)review, update,
				and reissue all relevant surface transportation planning requirements to ensure
				that such requirements require that regional, State, and local surface
				transportation planning efforts funded with Federal funds are consistent with
				the policy, objectives, and performance targets established by this section;
				and
								(7)require recipients
				of Federal surface transportation funds to annually report on the use of such
				funds, including a description of—
									(A)which projects and
				priorities were funded with such funds;
									(B)the rationale and
				method employed for apportioning such funds to the projects and priorities; and
									(C)how the obligation
				of such funds is consistent with or advances the policy, objectives, and
				performance targets established by this section.
									(f)Authority
								(1)In
				generalNotwithstanding any other provision of law in effect as
				of the date of enactment of the National Transportation Objectives Act of 2009,
				the Secretary may, through a process of public notice and comment and with
				reasonable prior notice to the Senate Committee on Commerce, Science, and
				Transportation and the House of Representatives Committee on Transportation and
				Infrastructure preceding any significant change, consistent with the public
				interest, amend the performance targets under subsection (c) or develop
				additional performance targets to effectively meet the policy and objectives
				set forth in this section.
								(2)RecommendationsThe
				Secretary may also make recommendations to those Committees for reorganizing
				the Department of Transportation, as necessary and consistent with the
				requirements of section 304(b)(6), in order to achieve the policy, objectives,
				and performance targets established by this section.
								304.National surface
				transportation performance plan
							(a)DevelopmentNot later than 2 years after the date of
				enactment of the National Transportation Objectives Act of 2009, the Secretary
				of Transportation shall develop and implement a National Surface Transportation
				Performance Plan to achieve the policy, objectives, and performance targets set
				forth in section 303.
							(b)ContentsThe
				plan shall include—
								(1)an assessment of
				the current performance of the national surface transportation system and an
				analysis of the system's ability to achieve the policy, objectives, and
				performance targets set forth in section 303;
								(2)an analysis of
				emerging and long-term projected trends that will impact the performance,
				needs, and uses of the national surface transportation system;
								(3)a description of
				the major impediments to effectively meeting the policy, objectives, and
				performance targets set forth in section 303 and recommended actions to address
				such impediments;
								(4)a comprehensive
				strategy and investment plan to meet the policy, objectives, and performance
				targets set forth in section 303;
								(5)initiatives to
				improve transportation modeling, research, data collection, and analysis; and
								(6)a plan for any
				reorganization of the Department of Transportation or its agencies necessary to
				meet the policy, objectives, and performance targets set forth in section 303.
								(c)ConsultationIn
				developing the plan required by subsection (a), the Secretary shall—
								(1)consult with
				local, State, and tribal governments, public and private transportation
				providers and carriers, non-profit organizations representing transportation
				employees, appropriate foreign governments, and other interested parties; and
								(2)provide public
				notice and hearings and solicit public comments on the plan.
								(d)SubmittalThe
				Secretary shall submit the completed plan to the Senate Committee on Commerce,
				Science, and Transportation and the House of Representatives Committee on
				Transportation and Infrastructure.
							(e)Progress
				reportsThe Secretary shall submit biennial progress reports on
				the implementation of the plan beginning 2 years after the date of submittal of
				the plan under subsection (d) to the Committees. The progress report
				shall—
								(1)describe progress
				made toward fully implementing the plan and achieving the policies, objectives,
				and performance targets established under section 303;
								(2)describe
				challenges and obstacles to full implementation;
								(3)describe updates
				to the plan necessary to reflect changed circumstances or new developments; and
								(4)make policy and
				legislative recommendations the Secretary believes are necessary and
				appropriate to fully implement the plan.
								(f)DataThe
				Secretary shall have the authority to conduct studies, gather information, and
				require the production of data necessary to develop or update this plan,
				consistent with Federal privacy standards.
							(g)FundingThe
				Secretary may use such sums as may be necessary from any funds provided to the
				Department of Transportation for surface transportation programs for the
				purpose of completing and updating the plan and developing and issuing the
				progress reports pursuant to this
				section.
							.
				(b)Conforming
			 amendments
				(1)Section 302(a) of title 49, United States
			 Code, is amended by striking 10101 and 13101 and inserting
			 303, 10101, and 13101.
				(2)Section 308, as
			 redesignated, of title 49, United States Code, is amended by striking
			 sections 301–09304 and inserting sections 301 through
			 307.
				(3)The table of
			 contents for chapter 3 of title 49, United States Code, is amended—
					(A)by redesignating
			 the items relating to sections 303 through 309 as relating to sections 305
			 through 312; and
					(B)by inserting after
			 the item relating to section 302 the following:
						
							
								303. National surface transportation
				policy.
								304. National surface transportation
				performance
				plan.
							
							.
					
